DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-15 and 17-25 are pending and under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Graley et al. (US 2017/0268133), hereinafter Graley, in view of Mark et al. (US 2015/0108677), hereinafter Mark.
Regarding claims 12-13 and 18-19, Graley discloses coextruding (par. 0049 discusses the core and shell material in an extruder together as in claim 19) filament (Fig. 2) comprising a core material (36) coated with a layer of shell material (38) (Fig. 2), wherein the core material comprises with respect to the claimed invention: 
(a/e) a fibrous filler (50) of between 1-80% by weight within either or both of the core or shell (par. 0039, 0046, 0049, 0056) which can be carbon fibers as in claim 13; 
(b/d) a thermoplastic polymer (‘polyamide’) that can be the same thermoplastic polymer in both the core and shell (par. 0040, 0052); and 
(c/f) an additive or pigment as in claim 18 (par. 0055) within the core or the shell portion that can be 0.1-5% by weight.
It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. All of the above disclosed ranges overlap or lie inside ranges within the claimed ranges. Accordingly, it would have been obvious 
It is noted that component (c/e/f) are optional in the claimed invention as they have a lower limit of 0%.  
Graley as discussed above discloses a nylon 12 material which does not appear to be included within the list of acceptable polyamide materials as required in claim 12.
However, Mark discloses a similar system to that of Graley above in that Mark also uses a fiber core reinforced with polyamide resin in order to produce a filament in additive manufacturing, including a Grivory HT1 (Mark, par. 0307) which is a commercially available polyamide 6I/6T material as recited in claim 12. One of ordinary skill in the art would have had a reasonable expectation of success from having substituted the Graley polyamide material (nylon 12) for the polyamide material disclosed by Mark as both are commercially available and viable materials to be used in additive manufacturing processes. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the polyamide material is as disclosed by Mark (Grivory HT1) in the system of Graley above, as is claimed.  
Regarding claims 14 and 23, Graley/Mark discloses the subject matter of claim 12, but does not explicitly disclose the silane treatment to the fibers. However, Mark discloses the use of a silane treatment for the fiber surfaces (par. 0311) as to activate the surface of the fibers. The specific silane compounds listed in par. 0311 would meet the requirements of claim 23. Accordingly, one of ordinary skill in the art would have found it obvious to have likewise used a 
Regarding claims 15, 17, and 24-25, Graley/Mark discloses the subject matter of claim 12 as discussed above, and also discloses that the core diameter can be within 0.76mm and 2.5mm (Graley, par. 0063) as in claims 17/25 but does not appear to explicitly disclose the dimensions of the fibers as claimed for the fibrous filler component as in claims 15 and 24. 
However, Graley does discuss that the dimension of the particles is within a range of 10 to 200 microns (Graley, par. 0047) such that both dimensions would be within these ranges as in claims 15/24 for a fiber particle length (Graley, par. 0056) where the claim only requires meeting one of the 3 conditions listed. It has been held that changes in size or shape support a case of prima facie obviousness, if there is any size change needed to meet the diameter/length of the particles above. 
Additionally, it has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. All of the above disclosed ranges overlap or lie inside ranges within the claimed ranges. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the ranges of the components above are as recited in the claimed invention with the size of the fiber filler being within the range of the parameters given by Graley, par. 0047 as is claimed.
Regarding claims 20-21, Graley/Mark discloses the subject matter of claim 12, and further discloses performing the steps of (a) providing the filament as in claim 12 above, (b) heating the filament to a temperature of between 260 and 300 C (Graley, par.0086) which lies inside of the claimed range, and (c) depositing the heated filament in a build plate in a layer to 
Regarding claim 22, Graley/Mark discloses the subject matter of claim 20 as discussed above. This is a product-by-process claim, which, as noted in MPEP 2113, is not limited by the recited steps, but is only limited by the structure implied by the recited steps. As such, the product as formed in claims 19 and 21 above would also appear to read upon the product as claimed here (Graley, par. 0086). Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to have modified the above to result in a product as is claimed by performing the steps as in claim 20 above.   
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. In the remarks, Applicant first argues that because Graley does not prefer an embodiment having the same thermoplastic polymer material, it does not disclose this limitation. Additionally, Applicant argues that the Graley does not disclose “this special composition” of components (a) to (c) and (d) to (f) as recited in the claims. Furthermore, Applicant argues that Graley does not disclose the specific polyamide as recited in the claims, or the fibrous filler as required in the claims. 
In response to the first argument, Examiner first points out MPEP 2123 where it is discussed that even nonpreferred embodiments constitute prior art. Applicant’s argument 
In response to the argument about the “special composition” it is noted that the broadest reasonable interpretation of the claim requires none of components (c), (e), or (f) as the lower limit of the range is 0%. As such, no fibrous filler or additive is required to be within the shell material (e/f), and no additive is required to be within the core material (c), under the claim’s broadest reasonable interpretation. Furthermore, components (c) and (f) including the additive component in the claim are entirely optional in both the core and the shell materials due to the 0% lower limit being present in both limitations. As such, the limitations are clearly met by Graley as described above in claim 12, and the argument is not found to be persuasive.
In response to the argument about the polyamide used, Graley does disclose a similar, but distinct polyamide (nylon-12 which is also known as polyamide-12) in addition to the ASA compound (Graley, par. 0040). Applicant’s argument here does not recognize the many other suggestions for this core material from Graley, including nylon-12 (another polyamide compound) and dismisses this reference based on a material not relied upon by the Examiner directly in the rejection. Graley, par. 0042 explicitly notes that the present disclosure is not 
In response to the argument about the fibrous filler, Graley clearly discloses a carbon or glass fiber filler in par. 0056 and does so for either or both of the shell/core material in a range of 1-80%. As such, Applicant’s argument is not found persuasive since a carbon fiber and glass fiber filler are both specifically suggested by Graley. 
Additionally, as discussed in MPEP 2145, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. Applicant has not provided evidence that the claimed invention provides unexpected or superior properties over the prior art. In the remarks, Applicant argues that there are unexpectedly superior properties with respect to mechanical strength/adhesive properties but there is no claim requirement with respect to mechanical strength or with respect to any adhesive properties. Even if there were a claim requirement for a property such as mechanical strength, this would likely not be sufficient on its own to establish that the mechanical strength is an unexpectedly superior property without more explanation as to how this is different from what is expected from Graley/Mark. When the combination discloses nearly the same composition as in the claimed invention, it would also seem that the physical properties would be nearly the same as in the claimed invention. As such, the arguments are not found persuasive and the rejections are maintained as outlined above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742